            Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SISTER E. JONES-BEY,

                                 Plaintiff,
                                                                   20-CV-9171 (LLS)
                     -against-
                                                                 ORDER TO AMEND
 DANA LA CASSE, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff Sister E. Jones-Bey, appearing pro se, brings this action under the Court’s federal

question jurisdiction, alleging that Defendants violated her constitutional rights. By order dated

November 4, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis. For the reasons set forth below, the Court grants Plaintiff leave to file

an amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
           Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 2 of 19




original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff, who resides in the Bronx, filed this complaint against the City of New York;

Dana La Casse, a Child Protection Specialist with the New York City Administration for

Children’s Services (ACS); and Vicknell Powell, Plaintiff’s landlord. (ECF 2-1 at 10.) The

complaint contains the following allegations.

        On September 28, 2020, an unidentified person lodged a “false report” with the New

York State Office of Children and Family Services Registry, prompting La Casse to come to

Plaintiff’s apartment and attempt to enter and interrogate her and her children without permission

or a warrant. La Casse “held a meeting about [Plaintiff’s] tribe without [her] knowledge or

consent,” and filed a “fraudulent” petition in New York State Family Court, Bronx County,


                                                   2
             Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 3 of 19




seeking the removal of Plaintiff’s children from her custody. (ECF 2 at 17.) It is not clear from

the complaint whether Plaintiff’s children were actually removed. According to Plaintiff, ACS

has been “harassing” her “for 11 years.” (Id. at 6.)

        Powell, Plaintiff’s landlord, whom Plaintiff describes as a “coconspirator” of La Casse,

“intercepted” Plaintiff’s mail, “took a package that belonged” to Plaintiff, and “presented fraud”

to “several city and state officials” to intimidate and harass her and to “force” her and her

children to leave their apartment. (Id. ¶ 4.) Attached to the complaint are documents showing that

Powell is attempting to evict Plaintiff and to obtain back rent that Plaintiff allegedly owes. (Id. at

17-22.) Plaintiff seeks money damages and the imposition of “penalties” on Defendants. 1 (ECF

2-2 at 8.)

                                           DISCUSSION

A.      Claims Arising from Family Court Proceedings

        Plaintiff’s assertions against the City of New York and La Casse appear to arise out of

family court proceedings and possible removal of Plaintiff’s children from her care. The Court

construes these claims as arising under 42 U.S.C. § 1983. To state a claim under § 1983, a

plaintiff must allege both that: (1) a right secured by the Constitution or laws of the United States

was violated, and (2) the right was violated by a person acting under the color of state law, or a

“state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).




        1
        Plaintiff mentions a false arrest case that she has pending, under a different name, in the
United States District Court for the Eastern District of New York. See Bey v. Antoine, 19-CV-
1877 (E.D.N.Y. filed Mar. 27, 2019). That case does not appear to bear any relationship to this
one.


                                                  3
           Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 4 of 19




              Substantive Due Process

       Plaintiff’s assertions may implicate the substantive component of the Due Process Clause

of the Fourteenth Amendment. Substantive due process “provides heightened protection against

government interference with certain fundamental rights and liberty interests.” Washington v.

Glucksberg, 521 U.S. 702, 720 (1997). Parents have a “constitutionally protected liberty interest

in the care, custody and management of their children,” and can bring a substantive due process

claim to challenge a child’s removal. Southerland v. City of N.Y., 680 F.3d 127, 142 (2d Cir.

2011). But the right to family integrity “‘does not automatically override the sometimes

competing’ government interest in protecting children, [ ] particularly from harm caused by the

parents themselves.” E.D. ex rel. V.D. v. Tuffarelli, 692 F. Supp. 2d 347, 360 (S.D.N.Y. 2010)

(quoting Kia P. v. McIntyre, 235 F.3d 749, 758 (2d Cir. 2000)).

       To establish a substantive due process claim with respect to the removal of a child, “a

plaintiff must demonstrate that the state action was so egregious, so outrageous, that it may fairly

be said to shock the contemporary conscience.” Southerland, 680 F.3d at 151 (internal quotation

marks and citation omitted). “[M]ere failure to meet local or professional standards, without

more, should not generally be elevated to the status of constitutional violation,” Wilkinson ex rel.

Wilkinson v. Russell, 182 F.3d 89, 106 (2d Cir. 1999); see, e.g., Kia P., 235 F.3d at 759

(caseworkers violate due process where their actions lack “any reasonable justification in the

service of a legitimate governmental objective”). Thus, courts have imposed liability only for

“‘obvious extremes,’” such as knowingly making false statements, manufacturing evidence, or

ignoring exculpatory information. Tuffarelli, 692 F. Supp. 2d at 360 (quoting Wilkinson, 182 F.3d

at 104).

       Plaintiff does not allege any facts suggesting that ACS violated her substantive due

process rights. She asserts that case worker La Casse responded to a report to the state registry by


                                                 4
           Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 5 of 19




coming to Plaintiff’s home, attempting to speak with Plaintiff and her children, and later filing a

petition in family court. Plaintiff asserts that the report was “false” and the petition was

“fraudulent,” but she does not provide any other details about the allegations in the petition and

exactly what occurred. The facts provided in the complaint do not describe “shocking, arbitrary,

or egregious” conduct sufficient to state a substantive due process claim. 2

       In addition, it is not clear from the complaint whether Plaintiff’s children were removed

from her custody, and Plaintiff may be arguing that she should not have been subjected to an

investigation or court proceedings. But courts have held that a parent “has no right to be free

from ACS investigation.” Watkins-El v. Dep’t of Educ., No. 16-CV-2256, 2016 WL 5867048, at

*4 (E.D.N.Y. Oct. 7, 2016); see, e.g., Phillips, 894 F. Supp. 2d at 378-79 (quoting Doe v. Heck,

327 F.3d 492, 520 (7th Cir. 2003)); Villanueva v. City of New York, No. 08-CV-8793, 2010 WL

1654162, at *7 (S.D.N.Y. Apr. 14, 2010).

               Procedural Due Process

       The Court also examines whether the complaint could be liberally construed as asserting

that Defendants violated Plaintiff’s procedural due process rights guaranteed by the Fourteenth

Amendment. “The two threshold questions in any § 1983 claim for denial of procedural due

process are whether the plaintiff possessed a liberty or property interest protected by the United

States Constitution or federal statutes and, if so, what process was due before plaintiff could be

deprived of that interest.” Green v. Bauvi, 46 F.3d 189, 194 (2d Cir. 1995) (citing Logan v.



       2
         Plaintiff is alerted that abstention doctrines may prevent this Court from intervening in
family court proceedings or reviewing family court orders. See Sprint Commc’n, Inc. v. Jacobs,
571 U.S. 69, 72-73 (2013); Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292
(2005); Deem v. Deem 941 F.3d 618, 621 (2d Cir. Oct. 30, 2019) (citing Barber v. Barber, 62
U.S. (21 How.) 582, 584 (1859)). Because it is not clear if Plaintiff is seeking such relief, the
Court will consider whether any of those doctrines apply after Plaintiff amends her complaint.


                                                  5
           Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 6 of 19




Zimmerman Brush Co., 455 U.S. 422, 428 (1982)); see also Hynes v. Squillance, 143 F.3d 653,

658 (2d Cir. 1998) (To state a due process claim, a plaintiff must “demonstrate that he possessed

a protected liberty or property interest, and that he was deprived of that interest without due

process of law.”). “The fundamental requisite of due process of law is the opportunity to be heard

. . . at a meaningful time and in a meaningful manner.” Goldberg v. Kelly, 397 U.S. 254, 267

(1970) (citations omitted).

       Where the government deprives a plaintiff of some interest pursuant to an established

procedure, 3 due process is generally satisfied so long as some form of hearing is provided before

the individual is finally deprived of the property interest. Nnebe v. Daus, 644 F.3d 147, 158 (2d

Cir. 2011). By contrast, a government employee’s random and unauthorized act does not violate

due process if a meaningful postdeprivation remedy is available; when the government cannot

predict precisely when the loss will occur, it would be impossible to provide a meaningful

hearing before the deprivation of property. See Hudson v. Palmer, 468 U.S. 517, 533 (1986);

Parratt v. Taylor, 451 U.S. 527, 540-43 (1981), overruled in part on other grounds by Daniels v.

Williams, 474 U.S. 327, 220-31 (1986); see also Hellenic Am. Neighborhood Action Comm. v.

City of New York, 101 F.3d 877, 882 (2d Cir. 1996) (“[T]here is no constitutional violation (and

no available § 1983 action) when there is an adequate state postdeprivation procedure to remedy

a random, arbitrary deprivation of property or liberty.”).




       3
          Conduct is undertaken in accordance with established state procedures when, for
example, it is “pursuant to a statute, code, regulation, or custom” or is the result of a decision
made by a high-ranking official with “final authority over significant matters,” see Viteritti v. Inc.
Vill. of Bayville, 918 F. Supp. 2d 126, 134 (E.D.N.Y. 2013) (citing Chase Grp. Alliance LLC v.
City of New York Dep’t of Fin., 620 F.3d 146, 152 n.3 (2d Cir. 2010)).


                                                  6
          Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 7 of 19




       Plaintiff does not allege any facts concerning the proceedings against her, much less that

Defendants deprived her of a liberty or property interest without due process of law in those

proceedings. Plaintiff thus fails to state a claim on which relief may be granted.

               City of New York

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’ s rights. See

Connick v. Thompson, 563 U.S. 51 (2011) (“A municipality or other local government may be

liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

       If Plaintiff wishes to assert claims against the City of New York, she must allege facts in

the amended complaint suggesting that the City has a policy, custom, or practice that violated her

constitutional rights in connection with the events giving rise to this action.

B.     Claims Against Powell

       Plaintiff alleges that Powell, her landlord, is unlawfully seeking to evict her. Federal

district courts have limited subject matter jurisdiction. Federal courts have jurisdiction only when

a “federal question” is presented, 28 U.S.C. § 1331, or when plaintiff and defendant are citizens

of different states and the amount in controversy exceeds $75,000, 28 U.S.C. § 1332. “[A]ny


                                                  7
             Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 8 of 19




party or the court sua sponte, at any stage of the proceedings, may raise the question of whether

the court has subject matter jurisdiction.” Manway Constr. Co., Inc. v. Hous. Auth. of the City of

Hartford, 711 F.2d 501, 503 (2d Cir. 1983); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999) (“[S]ubject-matter delineations must be policed by the courts on their own initiative

. . . .”). “If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

                 Federal Question Jurisdiction

        To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under federal

law if the complaint “establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)).

        Here, Plaintiff’s claims that Powell is violating her rights as a tenant appear to arise under

New York state law — not federal law. 4 Plaintiff’s complaint might be liberally construed as

alleging that Defendant Powell tampered with Plaintiff’s mail, which can in some circumstances

be a violation of federal criminal law. But a private plaintiff cannot prosecute an action for

criminal violations, Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen

lacks a judicially cognizable interest in the prosecution or nonprosecution of another.” ).

Plaintiff’s allegations that Powell violated federal criminal law cannot be a basis for federal

question jurisdiction, and her remaining claims about her tenancy arise under state law.




        4
            Nothing in this order prevents Plaintiff from seeking relief in state court.


                                                     8
          Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 9 of 19




               Diversity Jurisdiction

       Federal courts can exercise subject matter jurisdiction over a complaint asserting only

state law claims where the Plaintiff alleges facts demonstrating that the Court has diversity

jurisdiction. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that the

plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S.

381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the claim

is in excess of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C. § 1332(a); Colavito

v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006).

       Plaintiff indicates in the complaint that both she and Defendant Powell are domiciled in

New York. Because both parties are citizens of New York, the Court cannot exercise diversity

jurisdiction over this matter. The Court therefore cannot exercise federal question or diversity

jurisdiction over her claims against Powell.

C.     Leave to Amend

       Plaintiff is granted leave to amend her complaint to detail her claims against La Casse

and the City of New York. In the statement of claim, Plaintiff must provide a short and plain

statement of the relevant facts supporting each claim against each defendant named in the

amended complaint. Plaintiff is also directed to provide the addresses for any named defendants.

To the greatest extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;




                                                  9
          Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 10 of 19




        e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

        f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

        Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

her federally protected rights; what facts show that her federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

D.      Consent to Electronic Service and Information About NYLAG Clinic

        In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for

filing by email are located at https://nysd.uscourts.gov/forms/instructions-filing-documents-

email. Pro se parties also are encouraged to consent to receive all court documents electronically.

A consent to electronic service form is available on the Court’s website. Pro se parties who are

unable to use email may submit documents by regular mail or in person at a drop box at one of

the designated courthouse locations in Manhattan (500 Pearl Street) or White Plains (300

Quarropas Street). For more information, including instructions on this new email service for pro

se parties, please visit the Court’s website at https://www.nysd.uscourts.gov.

        Also, Plaintiff may consider contacting the New York Legal Assistance Group’s

(NYLAG) Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free

legal clinic staffed by attorneys and paralegals to assist those who are representing themselves in

civil lawsuits in this Court. A copy of the flyer with details of the clinic is attached to this order.

The clinic is currently only available by telephone.


                                                   10
          Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 11 of 19




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-9171 (LLS). An Amended Complaint form is

attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the

time allowed, and she cannot show good cause to excuse such failure, the complaint will be

dismissed for failure to state a claim upon which relief may be granted.

SO ORDERED.

Dated:     December 10, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  11
           Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 12 of 19




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 13 of 19




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 14 of 19




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 15 of 19




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 16 of 19




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 17 of 19




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 18 of 19




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
                Case 1:20-cv-09171-LLS Document 4 Filed 12/10/20 Page 19 of 19


                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                                Open Wednesday
appointments only. The clinic does                                           12 p.m. - 4 p.m.
not offer assistance over the phone                                Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
